Rothrock, J.
-In the course of the trial the defendant offered to prove by certain witnesses that plaintiff had given the right of way in question to the defendant by a certain oral contract. The evidence was objected to on the ground that the alleged oral contract had already been adjudicated in the same court in a case between these parties. The objection was sustained.
The defendant denies that any such an adjudication was had. We have considered this case in connection with the case of Chicago, I. & D. R’y Co. v. Estes, 71 Iowa, 703. We have found in that case that the defendant herein acquired no rights by the alleged oral contract, or, rather, that no such contract was made. In so finding we affirmed the decree of the circuit court, which was founded upon a decision announced by that court before the trial of the case at bar. In our opinion, the court was correct in striking the answer from the files, and in excluding all evidence as to the alleged oral contract.
No other objection is urged against the judgment, and if must be * Aeeiemed.